PER CURIAM.
A jury found defendant guilty of two counts of second degree robbery, § 569.030, RSMo 1994. Count I referred to the November 4, 1992 robbery of money from a woman. Count II referred to the November 13, 1992 robbery of an automobile from a man. The trial court sentenced defendant as a prior and persistent offender to two concurrent terms of twenty years imprisonment.
Defendant claims the trial court plainly erred when it refused to sever the offenses before trial and when it overruled his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*403The judgments are affirmed pursuant to Rules 84.16(b) and 30.25(b).